                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      KENDRA SULLIVAN, et al.,                      Case No. 19-cv-03187-MMC
                                  8                     Plaintiffs,
                                                                                       ORDER GRANTING DEFENDANTS'
                                  9                v.                                  MOTION TO DISMISS; AFFORDING
                                                                                       LEAVE TO AMEND
                                  10     SAFEWAY, INC., et al.,
                                                                                       Re: Dkt. No. 28
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                              Before the Court is defendants' "Motion," filed August 23, 2019, “to Dismiss for
                                  13
                                       Lack of Personal and Subject Matter Jurisdiction and Failure to State a Claim for Relief.”
                                  14
                                       Having read and considered the papers filed in support of the motion, the Court rules as
                                  15
                                       follows.1
                                  16
                                              1. For the reasons stated by defendants, the Court finds plaintiffs have failed to
                                  17
                                       allege or otherwise show this Court can exercise personal jurisdiction over any defendant
                                  18
                                       other than Safeway Inc. (“Safeway”),2 plaintiffs having failed to plead or otherwise offer
                                  19
                                       facts to support a finding that any such other defendant is either incorporated,
                                  20
                                       headquartered, or otherwise “at home” in California, see Goodyear Dunlop Tires
                                  21

                                  22          1
                                                 By order filed earlier this date, the Court took the matter under submission. As
                                  23   set forth in said order, no opposition has been filed. On October 14, 2019, the date on
                                       which any opposition was due, plaintiffs filed an administrative motion for extension of
                                  24   time to file their opposition. On October 18, 2019, the motion was denied (see Doc. No.
                                       40), after which plaintiffs filed a “Supplemental Declaration,” attaching thereto a proposal
                                  25   for a stipulation of dismissal, to which defendants have replied.
                                              2
                                  26            The defendants in the above-titled action are Safeway Inc.; Albertsons
                                       Companies, Inc.; Albertson’s LLC; New Albertsons L.P., as successor in interest to New
                                  27   Albertson’s, Inc.; Albertsons Companies, Inc., as defendant and as successor in interest
                                       to Albertson’s Holdings LLC; Albertson’s Stores Sub Holdings LLC; AB Acquisition LLC;
                                  28   AB Management Services Corp.; American Food and Drug LLC; and Ink Holdings, LLC.
                                  1    Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011), or, alternatively, that the instant

                                  2    action “arise[s] out of” any such defendant’s “contacts with [said] forum,” see Bristol-

                                  3    Myers Squibb v. Superior Court, 137 S. Ct. 1773, 1780 (2017) (internal alteration

                                  4    omitted).3

                                  5           2. For the reasons stated by defendants, plaintiffs’ Third Cause of Action, alleging

                                  6    a violation of California Civil Code § 1785.20.5(a), is subject to dismissal, as plaintiffs

                                  7    have failed to show the reports on which they rely in support of such claim contain

                                  8    information “bearing on [their] credit worthiness, credit standing, or credit capacity.” See

                                  9    Cal. Civ. Code § 1785.3(c).

                                  10          Accordingly, defendants’ motion to dismiss is hereby GRANTED, the complaint is

                                  11   DISMISSED in its entirety as to all defendants other than Safeway, and, as to Safeway,

                                  12   the Third Cause of Action is dismissed. If plaintiffs wish to file an amended complaint,
Northern District of California
 United States District Court




                                  13   they shall do so no later than December 3, 2019. If an amended complaint is not filed,

                                  14   the above-titled action will proceed on the remaining claims against Safeway.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: November 8, 2019
                                                                                                 MAXINE M. CHESNEY
                                  18                                                             United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27          3
                                             In light of this ruling, the Court does not address herein defendants’ additional
                                  28   argument that plaintiffs lack Article III standing as to any such defendant.

                                                                                      2
